DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
With regard to claim 8: In line 1, replace “being oriented” with --is oriented--.
With regard to claim 10: In line 14, replace “that at least one rotor blade” with --the at least one rotor blade--.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one rotor blade coupled to the rotor along a length of the rotor at an angle Θ to the circumferential plane of the rotor,” in lines 8-9. It is unclear what a “circumferential plane” is, i.e. it is unclear what properties a plane must possess in order to be considered a “circumferential plane”. The term “circumferential plane” does not appear to be an art recognized term, nor is it clearly defined in Applicant’s specification. 
With regard to the definition of a “circumferential plane”, Applicant’s specification discloses the following: “the circumferential plane of the rotor can be viewed as a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner,” (paragraph [0024]). Because this disclosure states that “the circumferential plane of the rotor can be viewed as…” (emphasis added), it cannot be treated as a clear, claim limiting definition of the claimed “circumferential plane”. Regardless, this disclosure indicates that Applicant intends to reference a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner.
Examiner notes that the use of the word “circumferential” is likely to cause confusion when describing the plane to which Applicant is referring, as it is unclear what makes said plane “circumferential”. The term “circumferential” is typically used to describe something which is “denoting or relating to the circumference of a curved geometric figure.” Thus, Examiner contends that a person having ordinary skill in the art would presume that a “circumferential plane” is either 1) a plane which lies at (i.e. tangential to) the circumference of an object’s circumference, or 2) a surface which wraps around the circumference of an object. Examiner notes that the terms “longitudinal plane” and “axial plane” would both be more appropriate names for a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner. However, Examiner was unable to find any evidence to suggest that the terms “longitudinal plane” and “axial plane” would necessarily be equated with such a plane. Regardless, Applicant is entitled to be their own lexicographer, and the use of the term “circumferential plane” within the claims is appropriate as long as it is accompanied by an adequate definition. 
For the purposes of examination, the term “circumferential plane” has been interpreted as referring to a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner, i.e. to a plane that contains longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner. 
To overcome this rejection, Applicant should amend claim 1 so as to clearly define the term “circumferential plane”, e.g. by amending claim 1 to recite --wherein the circumferential plane is a plane which contains the longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner--.
Claim 1 recites the limitation "the axial direction" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected due to their dependency on indefinite claim 1.
Claim 7 recites “at least two rotor blades are present and wherein the at least two rotor blades are mounted at a same angle Θ to the circumferential plane or each blade is mounted at different angles.” It is unclear if said “at least two rotor blades” are the same rotor blades as the at least one rotor blade recited in claim 1.
Presumably, it is Applicant’s intention that the “at least two rotor blades are the same as the “at least one rotor blade” recited in claim 1. Thus, for the purposes of examination, claim 7 has been interpreted as requiring that the at least one rotor blade includes at least two rotor blades.
Applicant should amend claim 7 to clarify as appropriate.
Claim 7 recites “at least two rotor blades are present and wherein the at least two rotor blades are mounted at a same angle Θ to the circumferential plane or each blade is mounted at different angles.” It is unclear if said “a same angle Θ” is the same angle Θ recited in claim 1.
Presumably, it is Applicant’s intention that the “a same angle Θ” be the angle Θ recited in claim 1. Thus, for the purposes of examination, claim 7 has been interpreted as requiring that the at least two rotor blades be disposed at --the angle Θ-- or at different angles, i.e. different angles from one another.
Applicant should amend claim 7 to clarify as appropriate. 
Examiner notes that it would be improper to require that the at least one rotor blade includes at least two rotor blades AND that said two at least two rotor blades are at different angles, as claim 1 expressly requires that all of said at least one rotor blade are disposed at the angle Θ. Thus, claiming that the at least two rotor blades of the at least one rotor blade are disposed at different angles would contradict the limitations of claim 1. 
Claim 10 recites “at least one rotor blade coupled to the rotor along a length of the rotor at an angle Θ to the circumferential plane of the rotor,” in lines 9-10. It is unclear what a “circumferential plane” is, i.e. it is unclear what properties a plane must possess in order to be considered a “circumferential plane”. The term “circumferential plane” does not appear to be an art recognized term, nor is it clearly defined in Applicant’s specification. 
With regard to the definition of a “circumferential plane”, Applicant’s specification discloses the following: “the circumferential plane of the rotor can be viewed as a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner,” (paragraph [0024]). Because this disclosure states that “the circumferential plane of the rotor can be viewed as…” (emphasis added), it cannot be treated as a clear, claim limiting definition of the claimed “circumferential plane”. Regardless, this disclosure indicates that Applicant intends to reference a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner.
Examiner notes that the use of the word “circumferential” is likely to cause confusion when describing the plane to which Applicant is referring, as it is unclear what makes said plane “circumferential”. The term “circumferential” is typically used to describe something which is “denoting or relating to the circumference of a curved geometric figure.” Thus, Examiner contends that a person having ordinary skill in the art would presume that a “circumferential plane” is either 1) a plane which lies at (i.e. tangential to) the circumference of an object’s circumference, or 2) a surface which wraps around the circumference of an object. Examiner notes that the terms “longitudinal plane” and “axial plane” would both be more appropriate names for a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner. However, Examiner was unable to find any evidence to suggest that the terms “longitudinal plane” and “axial plane” would necessarily be equated with such a plane. Regardless, Applicant is entitled to be their own lexicographer, and the use of the term “circumferential plane” within the claims is appropriate as long as it is accompanied by an adequate definition. 
For the purposes of examination, the term “circumferential plane” has been interpreted as referring to a plane that contains the axis of rotation of the cylindrical rotor but also splits or cuts the cylindrical rotor in two in a lengthwise manner, i.e. to a plane that contains longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner. 
To overcome this rejection, Applicant should amend claim 10 so as to clearly define the term “circumferential plane”, e.g. by amending claim 1 to recite --wherein the circumferential plane is a plane which contains the longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner--.
Claim 10 recites the limitation "the axial direction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-19 are rejected due to their dependency on indefinite claim 10. 
Claim 16 recites “at least two rotor blades are present and wherein the at least two rotor blades are mounted at a same angle Θ to the circumferential plane or each blade is mounted at different angles to the circumferential plane.” It is unclear if said “at least two rotor blades” are the same rotor blades as the at least one rotor blade recited in claim 10.
Presumably, it is Applicant’s intention that the “at least two rotor blades are the same as the “at least one rotor blade” recited in claim 10. Thus, for the purposes of examination, claim 16 has been interpreted as requiring that the at least one rotor blade includes at least two rotor blades.
Applicant should amend claim 16 to clarify as appropriate.
Claim 16 recites “at least two rotor blades are present and wherein the at least two rotor blades are mounted at a same angle Θ to the circumferential plane or each blade is mounted at different angles to the circumferential plane.” It is unclear if said “a same angle Θ” is the same angle Θ recited in claim 10.
Presumably, it is Applicant’s intention that the “a same angle Θ” be the angle Θ recited in claim 10. Thus, for the purposes of examination, claim 16 has been interpreted as requiring that the at least two rotor blades be disposed at --the angle Θ-- or at different angles, i.e. different angles from one another.
Applicant should amend claim 16 to clarify as appropriate. 
Examiner notes that it would be improper to require that the at least one rotor blade includes at least two rotor blades AND that said two at least two rotor blades are at different angles, as claim 10 expressly requires that all of said at least one rotor blade are disposed at the angle Θ. Thus, claiming that the at least two rotor blades of the at least one rotor blade are disposed at different angles would contradict the limitations of claim 10.
Claim 18 recites “wherein step e) comprises collecting at least one pyrolysis product being char, pyrolysis gases and pyrolysis liquids.” It is unclear if the “at least one pyrolysis product” is “the at least one pyrolysis product” recited in claim 10. Furthermore, claim 18 recites “at least one pyrolysis products” and then proceeds to identify the “at least one pyrolysis product” as being three separate pyrolysis products, char, pyrolysis gases and pyrolysis liquids. It is unclear if Applicant intends for the at least one pyrolysis product to be three different products as recited. 
Presumably, it is Applicant’s intention that the “at least one pyrolysis product” be the same at least one pyrolysis product recited claim 10. It is also presumably Applicant’s intention that the “at least one pyrolysis product” be only one pyrolysis product. 
Thus, for the purposes of examination, claim 18 has been interpreted as requiring that the at least one pyrolysis product be the at least one pyrolysis product from claim 10, and as requiring that the at least one pyrolysis product be at least one of char, pyrolysis gases and pyrolysis liquids.
Applicant should amend claim 18 to clarify as appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridgewater et al. (US 2005/0173237), hereafter referred to as Bridgewater.
	With regard to Claim 1: Bridgewater teaches a reactor for centrifuge pyrolysis of a feedstock (abstract), the reactor comprising: 
A cylindrical reactor vessel 20 having a first end (left end as shown in Figure 3) and a second end (right end as shown in Figure 3), and having an inlet 14 proximal to the first end for receiving the feedstock and an outlet proximal to the second end for discharging at least one pyrolysis product (Figures 3 and 4, paragraphs [0030]-[0035]).
A heated surface 20a defining an inner wall of the cylindrical reactor vessel 20 (Figures 3 and 4, paragraphs [0030]-[0035]).
A cylindrical rotor (inner drum) 37 concentric to the cylindrical reactor vessel 20 along a longitudinal central axis (Figures 3 and 4, paragraphs [0030]-[0035]).
A plurality of rotor blades 28 coupled to the rotor 37 along a length of the rotor 37 (Figures 3 and 4, paragraphs [0030]-[0035]).
Although it is not explicitly taught, it is understood that the rotor 37 Bridgewater has a circumferential plane, i.e. a circumferential plane of the rotor defined as a plane that contains longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner, wherein said plane may be defined as such a plane which bisects the cylindrical rotor at an angle Θ from the four rotor blades nearest said plane, wherein Θ=22.5° (see annotated Figure 4 below for details). Examiner notes that the blades 28 are spaced at 45° intervals in the embodiment illustrated in Figure 4 (paragraph [0031]). Thus, it is understood that a circumferential plane which passes equidistantly between a pair of rotors (i.e. like the circumferential plane illustrated in Annotated Figure 4 below) will be at an angle Θ of 22.5 degrees from both of said pair of rotors.

    PNG
    media_image1.png
    393
    464
    media_image1.png
    Greyscale

In view of the above, Bridgwater can be fairly characterized as comprising four rotor blades 28 coupled to the rotor along a length of the rotor at an angle Θ to a circumferential plane of the rotor, wherein the circumferential plane of the rotor is a plane that contains longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner, i.e. the plane illustrated by the dotted line in Annotated Figure 4 above. 
Wherein the cylindrical rotor 37 is configured to rotate about the longitudinal central axis to impel impart a centrifugal force to the feedstock (i.e. to impart a centrifugal force on the feedstock) such that the feedstock contacts the heated surface to thereby result in the at least one pyrolysis product (i.e. to convert the feedstock into the at least one pyrolysis product) (Figures 3 and 4, paragraphs [0030]-[0035]).
Bridgewater teaches that “the woodchip [i.e. the feedstock] is pressed against and moved along the ablative surface 20a, where it is rapidly pyrolysed between the front surfaces 28b of blades 28 and the ablative surface 20a in a similar manner to that illustrated in FIG. 2,” (paragraph [0034]). The aforementioned teaching indicates that the blades 28 are configured so as to cause movement (facilitate propagation) of the feedstock along the wall 20a. This, in combination with the fact that the feedstock enters the first end o the reactor through the inlet 14 and exits the second end of the reactor through the outlet to pass to the collection system (Figures 3 and 4, paragraphs [0030]-[0035]), indicates that at least part of the movement caused by the blades 28 are in the axial direction. Thus, it is understood that all of the rotor blades 28, including the four rotor blades 28 positioned at the angle Θ from the circumferential plane, are configured for facilitating propagation, i.e. for causing movement, of the feedstock in an axial direction from the first end to the second end.
In the unlikely alternative, i.e. if the blades 28 do not “facilitate propagation” of the feedstock in the manner discussed above, the fact that the feedstock moves from the first end to the second end of the reactor in the axial direction indicates that the blades 28 necessarily “facilitate propagation” of the feedstock in an axial direction from the first end to the second end, in the sense that said blades are configured so at to allow the feedstock to move in such a manner. By being configured to allow the feedstock to move in such a manner, the blades are configured in a manner so as to make possible the such movement of the feedstock, i.e. by not interfering to too great an extent with said movement, thus facilitating propagation of the feedstock in the claimed manner.
With regard to claim 2: The feedstock may be biomass (e.g. wood or agricultural waste), agricultural residue (waste), and forestry waste (e.g. woodchips) (Paragraphs [0002] and [0034]).
With regard to claim 3: The heated surface may be heated to a temperature of approximately 600 °C (paragraph [0034]).
With regard to claim 5: As discussed in the rejection of claim 1 above, the rotator blades 28 coupled to the rotor along a length of the rotor 37 at the angle Θ is four (See annotated Figure 4; see rejection of claim 1 above for further details).
With regard to claim 6: As discussed in the rejection of claim 1 above, the angle Θ is 22.5° (See annotated Figure 4; see rejection of claim 1 above for further details).
With regard to claim 7: As discussed in the rejection of claim 1 above, the rotator blades 28 coupled to the rotor along a length of the rotor 37 at the angle Θ is four, and all four of said blades are mounted at the same angle Θ to the circumferential plane (See annotated Figure 4; see rejection of claim 1 above for further details).
With regard to claim 8: The cylindrical reactor vessel 20 is oriented horizontally (Figures 3 and 4, paragraphs [0030]-[0035]).
With regard to claim 9: The pyrolysis product includes char, pyrolysis gases, and pyrolysis liquids (Figures 3 and 4, paragraphs [0030]-[0035]).
With regard to claim 10: Bridgewater teaches a method for centrifuge pyrolysis (abstract), the method comprising: 
a) providing a reactor for centrifuge pyrolysis of a feedstock (abstract), the reactor comprising: 
A cylindrical reactor vessel 20 having a first end (left end as shown in Figure 3) and a second end (right end as shown in Figure 3), and having an inlet 14 proximal to the first end for receiving the feedstock and an outlet proximal to the second end for discharging at least one pyrolysis product (Figures 3 and 4, paragraphs [0030]-[0035]).
A heated surface 20a defining an inner wall of the cylindrical reactor vessel 20 (Figures 3 and 4, paragraphs [0030]-[0035]).
A cylindrical rotor (inner drum) 37 concentric to the cylindrical reactor vessel 20 along a longitudinal central axis (Figures 3 and 4, paragraphs [0030]-[0035]).
A plurality of rotor blades 28 coupled to the rotor 37 along a length of the rotor 37 (Figures 3 and 4, paragraphs [0030]-[0035]).
Although it is not explicitly taught, it is understood that the rotor 37 Bridgewater has a circumferential plane, i.e. a circumferential plane of the rotor defined as a plane that contains longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner, wherein said plane may be defined as such a plane which bisects the cylindrical rotor at an angle Θ from the four rotor blades nearest said plane, wherein Θ=22.5° (see annotated Figure 4 below for details). Examiner notes that the blades 28 are spaced at 45° intervals in the embodiment illustrated in Figure 4 (paragraph [0031]). Thus, it is understood that a circumferential plane which passes equidistantly between a pair of rotors (i.e. like the circumferential plane illustrated in Annotated Figure 4 below) will be at an angle Θ of 22.5 degrees from both of said pair of rotors.

    PNG
    media_image1.png
    393
    464
    media_image1.png
    Greyscale

In view of the above, Bridgwater can be fairly characterized as comprising four rotor blades 28 coupled to the rotor along a length of the rotor at an angle Θ to a circumferential plane of the rotor, wherein the circumferential plane of the rotor is a plane that contains longitudinal central axis and bisects the cylindrical rotor in a lengthwise manner, i.e. the plane illustrated by the dotted line in Annotated Figure 4 above. 
Wherein the cylindrical rotor 37 is configured to rotate about the longitudinal central axis to impel impart a centrifugal force to the feedstock (i.e. to impart a centrifugal force on the feedstock) such that the feedstock contacts the heated surface to thereby result in the at least one pyrolysis product (i.e. to convert the feedstock into the at least one pyrolysis product) (Figures 3 and 4, paragraphs [0030]-[0035]).
Bridgewater teaches that “the woodchip [i.e. the feedstock] is pressed against and moved along the ablative surface 20a, where it is rapidly pyrolysed between the front surfaces 28b of blades 28 and the ablative surface 20a in a similar manner to that illustrated in FIG. 2,” (paragraph [0034]). The aforementioned teaching indicates that the blades 28 are configured so as to cause movement (facilitate propagation) of the feedstock along the wall 20a. This, in combination with the fact that the feedstock enters the first end o the reactor through the inlet 14 and exits the second end of the reactor through the outlet to pass to the collection system (Figures 3 and 4, paragraphs [0030]-[0035]), indicates that at least part of the movement caused by the blades 28 are in the axial direction. Thus, it is understood that all of the rotor blades 28, including the four rotor blades 28 positioned at the angle Θ from the circumferential plane, are configured for facilitating propagation, i.e. for causing movement, of the feedstock in an axial direction from the first end to the second end.
In the unlikely alternative, i.e. if the blades 28 do not “facilitate propagation” of the feedstock in the manner discussed above, the fact that the feedstock moves from the first end to the second end of the reactor in the axial direction indicates that the blades 28 necessarily “facilitate propagation” of the feedstock in an axial direction from the first end to the second end, in the sense that said blades are configured so at to allow the feedstock to move in such a manner. By being configured to allow the feedstock to move in such a manner, the blades are configured in a manner so as to make possible the such movement of the feedstock, i.e. by not interfering to too great an extent with said movement, thus facilitating propagation of the feedstock in the claimed manner.
b) providing the feedstock in the inlet 14 of the reactor (Figures 3 and 4, paragraphs [0030]-[0035]).
c) generating heat at the heated surface 20a (Figures 3 and 4, paragraphs [0030]-[0035]).
d) rotating the cylindrical rotor 37 for centrifuge pyrolysis of the feedstock (Figures 3 and 4, paragraphs [0030]-[0035]).
e) Collecting the at least one pyrolysis product from the outlet of the reactor (Figures 3 and 4, paragraphs [0030]-[0035]).
With regard to claim 11: The feedstock may be biomass (e.g. wood or agricultural waste), agricultural residue (waste), and forestry waste (e.g. woodchips) (Paragraphs [0002] and [0034]).
With regard to claim 12: Step c) comprising generating heat at a temperature of approximately 600 °C (paragraph [0034]).
With regard to claim 14: As discussed in the rejection of claim 10 above, the rotator blades 28 coupled to the rotor along a length of the rotor 37 at the angle Θ is four (See annotated Figure 4; see rejection of claim 10 above for further details).
With regard to claim 15: As discussed in the rejection of claim 10 above, the angle Θ is 22.5° (See annotated Figure 4; see rejection of claim 10 above for further details).
With regard to claim 16: As discussed in the rejection of claim 10 above, the rotator blades 28 coupled to the rotor along a length of the rotor 37 at the angle Θ is four, and all four of said blades are mounted at the same angle Θ to the circumferential plane (See annotated Figure 4; see rejection of claim 10 above for further details).
With regard to claim 17: The cylindrical reactor vessel 20 is oriented horizontally (Figures 3 and 4, paragraphs [0030]-[0035]).
With regard to claim 18: Step e) comprises collecting pyrolysis products in the form of char, pyrolysis gases, and pyrolysis liquids (Figures 3 and 4, paragraphs [0030]-[0035]).
With regard to claim 19: At least two pyrolysis products are collected in step e) and the method further comprises a step to separating the at least two pyrolysis products in product collection system 30 (Figures 3 and 4, paragraphs [0030]-[0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgewater in view of Jensen et al. (US 2017/0136431), hereafter referred to as Jensen.
With regard to claim 4: Bridgewater teaches all of the limitations of claim 1 as described in the 102 rejections above.
Bridgewater is silent to the cylindrical rotor being configured to rotate at a speed in the range of 500-20,000 rpm.
However, a person having ordinary skill in the art would recognize that rotational speed of the rotor is a result effective variable in ablative centrifuge pyrolysis. In particular, a person having ordinary skill in the art would recognize that if the rotational speed is too low, the rotor will be unable to initiate ablative centrifuge pyrolysis of feed material. On the other hand, if the rotational speed is excessively high, the reactor will become failure prone, e.g. due to overheating, excessive mechanical wearing, excessive mechanical stress, etc. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is known in the art to operate ablative centrifuge pyrolysis reactors at a rotor rotational speed in the claimed RPM range. For example, Jensen teaches an ablative centrifuge pyrolysis reactor (abstract), wherein the rotor thereof is operated at a rotational speed of less than 6000 RPM (paragraph [0025]). Although the taught range of less than 6000 RPM does not match the claimed range of 500-20,000 RPM, the taught range overlaps the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bridgewater in view of Jensen by configuring the cylindrical rotor to rotate at a speed in the range of 500-20,000 rpm, in order to obtain a system which is capable of carrying out ablative centrifuge pyrolysis without causing excessive wear and tear on itself. 
 With regard to claim 13: Bridgewater teaches all of the limitations of claim 1 as described in the 102 rejections above.
Bridgewater is silent to step d) comprising rotating the cylindrical rotor at a speed in the range of 500-20,000 rpm.
However, a person having ordinary skill in the art would recognize that rotational speed of the rotor is a result effective variable in ablative centrifuge pyrolysis. In particular, a person having ordinary skill in the art would recognize that if the rotational speed is too low, the rotor will be unable to initiate ablative centrifuge pyrolysis of feed material. On the other hand, if the rotational speed is excessively high, the reactor will become failure prone, e.g. due to overheating, excessive mechanical wearing, excessive mechanical stress, etc. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, it is known in the art to operate ablative centrifuge pyrolysis reactors at a rotor rotational speed in the claimed RPM range. For example, Jensen teaches an ablative centrifuge pyrolysis reactor (abstract), wherein the rotor thereof is operated at a rotational speed of less than 6000 RPM (paragraph [0025]). Although the taught range of less than 6000 RPM does not match the claimed range of 500-20,000 RPM, the taught range overlaps the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bridgewater in view of Jensen by rotating, in step d), the cylindrical rotor at a speed in the range of 500-20,000 rpm, in order to successfully carry out ablative centrifuge pyrolysis without causing excessive wear and tear on the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772